COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In the Interest of S.A.W.

Appellate case number:    01-22-00320-CV

Trial court case number: 2020-46728

Trial court:              507th District Court of Harris County

       On September 8, 2022, the Court received the appearance of new counsel for appellant in
the above-referenced appeal. Considering counsel’s recent appointment, the Court orders that
appellant’s brief is due on or before September 29, 2022.
       Because this Court must dispose of appeals from the termination of parental rights on an
expedited basis, motions to extend the briefing deadlines in this appeal are discouraged.
       It is so ORDERED.

Judge’s signature: /s Sarah Beth Landau
                    Acting individually     Acting for the Court


Date: September 9, 2022